
	
		III
		112th CONGRESS
		1st Session
		S. RES. 207
		IN THE SENATE OF THE UNITED STATES
		
			June 13, 2011
			Mr. Crapo submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Supporting National Men’s Health
		  Week.
	
	
		Whereas despite advances in medical technology and
			 research, men continue to live an average of more than 5 years less than women,
			 and African-American men have the lowest life expectancy;
		Whereas 9 of the 10 leading causes of death, as defined by
			 the Centers for Disease Control and Prevention, affect men at a higher
			 percentage than women;
		Whereas between ages 45 and 54, men are over 1
			 1⁄2 times more likely than women to die of heart
			 attacks;
		Whereas men die of heart disease at 1
			 1⁄2 times the rate of women;
		Whereas men die of cancer at almost 1
			 1⁄2 times the rate of women;
		Whereas testicular cancer is 1 of the most common cancers
			 in men aged 15 to 34, and, when detected early, has a 96 percent survival
			 rate;
		Whereas the number of cases of colon cancer among men will
			 reach almost 49,470 in 2010, and nearly half of those men will die from the
			 disease;
		Whereas the likelihood that a man will develop prostate
			 cancer is 1 in 6;
		Whereas the number of men who developed prostate cancer in
			 2010 is expected to reach more than 217,730, and an estimated 32,050 of those
			 men will die from the disease;
		Whereas African-American men in the United States have the
			 highest incidence in the world of prostate cancer;
		Whereas significant numbers of health problems that affect
			 men, such as prostate cancer, testicular cancer, colon cancer, and infertility,
			 could be detected and treated if awareness among men of those problems was more
			 pervasive;
		Whereas more than 1⁄2 of the elderly
			 widows now living in poverty were not poor before the death of their husbands,
			 and by age 100, women outnumber men by a ratio of 4 to 1;
		Whereas educating both the public and health care
			 providers about the importance of early detection of male health problems will
			 result in reducing rates of mortality for those diseases;
		Whereas appropriate use of tests such as prostate specific
			 antigen exams, blood pressure screens, and cholesterol screens, in conjunction
			 with clinical examination and self-testing for problems such as testicular
			 cancer, can result in the detection of many of those problems in their early
			 stages and increase the survival rates to nearly 100 percent;
		Whereas women are 2 times more likely than men to visit
			 their doctor for annual examinations and preventive services;
		Whereas men are less likely than women to visit their
			 health center or physician for regular screening examinations of male-related
			 problems for a variety of reasons;
		Whereas Congress established National Men’s Health Week in
			 1994 and urged men and their families to engage in appropriate health
			 behaviors, and the resulting increased awareness has improved health-related
			 education and helped prevent illness;
		Whereas the Governors of all 50 States issue proclamations
			 annually declaring Men’s Health Week in their respective States;
		Whereas since 1994, National Men’s Health Week has been
			 celebrated each June by dozens of States, cities, localities, public health
			 departments, health care entities, churches, and community organizations
			 throughout the United States that promote health awareness events focused on
			 men and family;
		Whereas the National Men’s Health Week Internet website
			 has been established at www.menshealthweek.org and features Governors’
			 proclamations and National Men’s Health Week events;
		Whereas men who are educated about the value that
			 preventive health can play in prolonging their lifespans and their roles as
			 productive family members will be more likely to participate in health
			 screenings;
		Whereas men and their families are encouraged to increase
			 their awareness of the importance of a healthy lifestyle, regular exercise, and
			 medical checkups;
		Whereas June 13 through 19, 2011, is National Men’s Health
			 Week; and
		Whereas the purpose of National Men's Health Week is to
			 heighten the awareness of preventable health problems and encourage early
			 detection and treatment of disease among men and boys: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)supports the
			 annual National Men's Health Week; and
			(2)calls upon the
			 people of the United States and interested groups to observe National Men's
			 Health Week with appropriate ceremonies and activities.
			
